Title: From George Washington to James Lloyd, 27 June 1798
From: Washington, George
To: Lloyd, James



Sir,
Mount Vernon 27th June 1798

Accept my thanks for your favour of the 21st Instant, and its enclosures. When the whole correspondence between our Envoys and the French Minister of Foreign Relations & his agents is brought into one view, and laid before the Public, it will be extremely interesting; and must, I conceive, carry conviction to every mind that is open to it, of what the French now are, and have been aiming at, from the beginning of their Revolution—or from an early period of it—at least. And will, at the same time shew them, in what manner they have been imposed upon by those whose objects were not to be promoted by truth, or a clear understanding of matters.
Genl Marshall is so capable of making accurate observations, that I am persuaded his information may be relied on with certainty. With great esteem & regd I am—Sir—Your Obedt & obligd Hble Ser.

Go: Washington

